McALLISTER, C. J.,
dissenting.
The majority hold that Strubhar was not entitled “to rely upon the signals without any other exercise of care on his part.” If there is evidence in this case of “any other exercise of care” on Strubhar’s part it is not pointed out.
It seems to me that this accident would not have occurred if Strubhar had used even slight care for his own safety. It is conceded that as Strubhar traveled the last 220 feet before reaching the crossing he had an unobstructed view of the tracks to the south for a distance of one-half mile. The accident occurred on a summer afternoon with unimpaired visibility. Under the testimony most favorable to plaintiff the train was visible for 18 to 20 seconds before the crash. Strubhar was traveling at a slow speed and could have stopped his vehicle within a few feet. If Strubhar was not entitled to rely entirely on the signals but was required to exercise some degree of care for his own safety, then I think under the circumstances of this case he was negligent as a matter of law.
I dissent.